[Cite as State ex rel. Dowdy v. Ambrose, 2011-Ohio-4265.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 96772




                         STATE OF OHIO, EX REL.,
                             SHAUN DOWDY
                                                            RELATOR

                                                     vs.

                             HON. DICK AMBROSE
                                                            RESPONDENT




                                       JUDGMENT:
                                      WRIT DISMISSED


                                         Writ of Prohibition
                                         Motion No. 444812
                                         Order No. 446845



        RELEASE DATE:                 August 23, 2011
                                      2


FOR RELATOR:

Shaun Dowdy
Inmate No. 581-923
Mansfield Correctional Institution
P.O. Box 788
1150 N. Main Street
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT:

William D. Mason
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113




COLLEEN CONWAY COONEY, J.:

      {¶ 1} Shaun Dowdy, the relator, has filed a complaint for a writ of

prohibition. Dowdy seeks an order from this court that requires Judge Dick

Ambrose, the respondent, “to comply with all applicable rules, statues and

proper remedy’s (sic) when imposing a sentence” in State v. Dowdy, Cuyahoga

County Court of Common Pleas Case No. CR-520345. Judge Ambrose has

filed a motion to dismiss, which we grant for the following reasons.
                                      3

         {¶ 2} On February 17, 2010, Dowdy entered a plea of guilty to one

count of murder (R.C. 29403.01(A)) with a three-year firearm specification

(R.C. 2941.145(A)) and one count of kidnapping (R.C. 2905.01(A)(3)) and was

sentenced to incarceration for twenty years to life with regard to the offense

of murder, three years of incarceration with regard to the firearm

specification, and ten years of incarceration with regard to the offense of

kidnapping. The terms of incarceration were run consecutive to each other

resulting in an aggregated sentence of 33 years to life.

         {¶ 3} On December 27, 2010, Dowdy filed a motion for resentencing

premised upon the allegation that he was not properly advised of the right to

an appeal, pursuant to Crim.R. 32(B), during his original sentencing hearing.

 On March 17, 2011, Judge Ambrose issued a corrected journal entry that

advised Dowdy of his appellate rights. On April 7, 2011, Dowdy filed a notice

of appeal from the corrected sentencing journal entry. See State v. Dowdy,

Cuyahoga App. No. 96642. On May 10, 2011, Dowdy filed his complaint for a

writ of prohibition in an attempt to vacate the corrected sentencing journal

entry.

         {¶ 4} Specifically, Dowdy argues that compliance with Crim.R. 43(A)

requires his presence in court prior to correction of the original sentence to

include advisement of the right to an appeal. Dowdy further argues that
                                      4

without his presence in court for resentencing, Judge Ambrose is prohibited

from issuing a corrected sentencing journal entry. For the following reasons,

we decline to issue a writ of prohibition on behalf of Dowdy.

      {¶ 5} A writ of prohibition constitutes a legal order that is intended to

enjoin a court of inferior jurisdiction from acting beyond the scope of its

jurisdiction. State ex rel. Jones v. Suster, 84 Ohio St.3d 70, 1998-Ohio-275,

701 N.E.2d 1002. In order for this court to issue a writ of prohibition, Dowdy

must establish that (1) Judge Ambrose is about to exercise judicial or

quasi-judicial power, (2) the exercise of that power is not authorized by law,

and (3) denying the writ will result in injury for which no other adequate

remedy exists in the ordinary course of the law. State ex rel. Sliwinski v.

Burnham Unruh, 118 Ohio St.3d 76, 2008-Ohio-1734, 886 N.E.2d 201; State

ex rel. Lipinski v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 19,

1995-Ohio-96, 655 N.E.2d 1303. An adequate remedy at law will preclude

relief in prohibition. State ex rel. Lesher v. Kainrad (1981), 65 Ohio St.2d 68,

417 N.E.2d 1382; State ex rel. Sibarco Corp. v. Berea (1966), 7 Ohio St.2d 85,

218 N.E.2d 428. Furthermore, absent a patent and unambiguous lack of

jurisdiction, a court having general subject-matter jurisdiction over an action

possesses the legal authority to determine its own jurisdiction, and a party

challenging its jurisdiction possesses an adequate remedy at law by way of a
                                     5

post-judgment appeal. Whitehall ex rel. Wolfe v. Ohio Civ. Rights Comm., 74

Ohio St.3d 120, 1995-Ohio-302, 656 N.E.2d 688.

     {¶ 6} In the case sub judice, Judge Ambrose possesses general subject

matter jurisdiction over the criminal proceedings under R.C. 2901.11 and

2931.03 and absent a patent and unambiguous lack of jurisdiction, possesses

the legal authority to determine his own jurisdiction. Whitehall ex rel. Wolfe

v. Ohio Civ. Rights Comm., supra. See, also, State ex rel. Mosier v. Fornof,

126 Ohio St.3d 47, 2010-Ohio-2516, 930 N.E.2d 305.

     {¶ 7} In addition, Dowdy has already availed himself of an adequate

remedy at law through a direct appeal.       Any errors associated with the

alleged defective resentencing may be addressed on appeal and not through

an original action.   State ex rel. Gooden v. Teodosio, 128 Ohio St.3d 538,

2011-Ohio-1915, 947 N.E.2d 1206; State ex rel. Scheck v. Collier, 128 Ohio

St.3d 316, 2011-Ohio-233, 943 N.E.2d 1022; State ex rel. Williams v. Bessey,

125 Ohio St.3d 447, 2010-Ohio-2113, 928 N.E.2d 1091.

     {¶ 8} Accordingly, we grant Judge Ambrose’s motion to dismiss.     Costs

to Dowdy. It is further ordered that the Clerk of the Eighth District Court of

Appeals serve notice of this judgment upon all parties as required by Civ.R.

58(B).

      Complaint dismissed.
                                    6


__________________________________________
COLLEEN CONWAY COONEY, JUDGE

MELODY J. STEWART, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR